Name: Commission Regulation (EC) No 285/2000 of 4 February 2000 amending Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings
 Type: Regulation
 Subject Matter: farming systems;  Europe;  national accounts
 Date Published: nan

 Avis juridique important|32000R0285Commission Regulation (EC) No 285/2000 of 4 February 2000 amending Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings Official Journal L 031 , 05/02/2000 P. 0079 - 0080COMMISSION REGULATION (EC) No 285/2000of 4 February 2000amending Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdingsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community(1), as last amended by Regulation (EC) No 1256/97(2), and in particular Article 4(4) thereof,Whereas:(1) Annex I to Commission Regulation (EEC) No 1859/82 of 12 July 1982 concerning the selection of returning holdings for the purpose of determing incomes of agricultural holdings(3), as last amended by Regulation (EC) No 60/97(4), fixes the number of returning holdings in each division.(2) In the case of Greece the total number of returning holdings has been fixed at 7200 for 1985 and subsequent years. This number has not been changed since then, despite the significant reduction in the number of holdings in Greece. The reduction has been accompanied by an increase in the average size of the holdings and in their uniformity, which is such that it enables satisfactory representativeness to be achieved on the basis of a smaller sample than the current one. Annex I to Regulation (EEC) No 1859/82 should therefore be amended.(3) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee on the farm accountancy data network,HAS ADOPTED THIS REGULATION:Article 1The table for Greece in Annex I to Regulation (EEC) No 1859/82 is hereby replaced by the table annexed to this Regulation.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from the 1999 accounting year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 February 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 109, 23.6.1965, p. 1859/65.(2) OJ L 174, 2.7.1997, p. 7.(3) OJ L 205, 13.7.1982, p. 5.(4) OJ L 14, 17.1.1997, p. 28.ANNEX">TABLE>"